On June 4,1998, the defendant was committed to the Department of Corrections for five (5) years for placement in an appropriate facility or program; defendant is further sentenced to a term of seven (7) years in the Montana State Prison, with all of said term suspended. The prison term shall run consecutive to the commitment to the Department of Corrections.
On June 17, 1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and represented by Carl White. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed:
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to a three (3) year commitment to the Department of Corrections; increasing the Montana State Prison term to nine (9) years, all suspended. As a condition of this sentence, the defendant must complete Phases I-III of the Sex Offender Program at a facility no less secure than a pre-release center. The defendant also needs to be in an aftercare program during the entire portion of the suspended sentence.
The reason for the amendment is to comply with what the sentencing judge was trying to accomplish in his sentencing order.
Done in open Court this 17th day of June, 1999.
DATED this 15th day of July, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Member, Hon. Marge Johnson